This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Claim Interpretation
(a)	The following is a quotation of AIA  35 USC § 112(f):
(f)  Element in Claim for a Combination.— An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
(b)	The following is a quotation of pre-AIA  35 USC § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is invoked.

(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(a)	"subfab component" in claim 1 & claims 2-8 by way of their dependence from claim 1 as well as in claim 10 & claims 11-16 by way of their dependence from claim 1;
Because this/these claim limitation(s) is/are being interpreted under are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  To that end, a corresponding structure or corresponding structures described in the specification (hereinafter "Spec") for:
(a')	"subfab component(s)" include:
(i)	- -one or more vacuum pumps- - Spec at ¶[0003],
(ii)	- -one or more point-of-use (POU) abatement devices- - Spec at ¶[0003],
(iii)	- -one or more heat removal devices- - Spec at ¶[0003],
(iv)	- -one or more devices operating continuously with virtually no downtime- - Spec at ¶[0003],
(v)	- -one or more devices controllable based on a flow of materials into a 
(vi)	- -a pump configured to pump an inert gas into an exhaust line via a conduit so as to dilute the effluent gases- - Spec at ¶[0017],
(vii)	- -a pump configured to pump nitrogen gas into an exhaust line via a conduit so as to dilute the effluent gases- - Spec at ¶[0017],
(viii)	- - a pump configured to pump an inert gas into an exhaust line, the pump controllable by controller, based on the flow of gases from one or more gas sources into a processing chamber- - Spec at ¶[0018],
(ix)	- -a pump configured to pump an inert gas into an exhaust line, the pump controllable by controller, based on the flow of a silane based precursor gas from the one or more silane based precursor gas sources into a processing chamber- - Spec at ¶[0018],
(x)	- -a pump configured to pump an inert gas into an exhaust line, the pump controllable by controller, based on the flow of a silane from the one or more silane gas sources into a processing chamber- - Spec at ¶[0018],
(xi)	- -a pump for an air handling system configured to pump compressed air into an exhaust line, the pump controllable by controller, based on the flow of a silane based precursor gas from the one or more silane based precursor gas sources into a processing chamber- - Spec at ¶[0023],
(xii)	- -a pump for an air handling system configured to pump compressed air into an exhaust line, the pump controllable by controller, based on the flow of a silane gas from the one or more silane sources into a processing chamber- - Spec at ¶[0023], and
(xiii)	equivalents thereof.

(a)	amend the claim limitation(s) to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or
(b)	present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1)	the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2)	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-8 & 9-16 are rejected under AIA  35 USC § 102(a)(2) as being anticipated by KR 20070036249 A (Kim'249).
Regarding claim 1, Kim'249 discloses an apparatus (dilute gas provider 140 & control unit 150, each associated with substrate processing apparatus 100) for controlling a processing system (substrate processing apparatus 100), comprising:
a controller (control unit 145 of dilute gas provider 140, see ¶¶[0025]-[0028]) configured to:
receive a metric indicative (flowrate of silane gas from process gas reservoir 124 to substrate 

    PNG
    media_image1.png
    1696
    2213
    media_image1.png
    Greyscale

FIG. 2 of Kim'249
in response to the received metric (flowrate of silane gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by 1st mass flow meter 126, see ¶¶[0025]-[0028]), send a signal to a subfab component (set nitrogen {N2} gas flowrate of

    PNG
    media_image2.png
    1384
    1700
    media_image2.png
    Greyscale

FIG. 1 of Kim'249 (Machine Translated)
2} gas) directly into an exhaust line (exhaust line 132) at a location between the processing chamber (reaction chamber 110 associated with substrate processing apparatus 100) and an abatement system (gas scrubber 150) downstream of the processing chamber (reaction chamber 110 associated with substrate processing apparatus 100).
FIGs. 1 & 2; Abstract, & ¶¶[0001]-[0052].
Regarding claim 2, Kim'249 discloses:
the controller (control unit 145 of dilute gas provider 140) configured to:
determine a change in the flow rate of the gas (flowrate of silane gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by 1st mass flow meter 126, see ¶¶[0025]-[0028]) flowing into the processing chamber (reaction chamber 110 associated with substrate processing apparatus 100); and
change a flow rate of the inert gas (set nitrogen {N2} gas flowrate of nitrogen {N2} gas by way of 2nd mass flow meter 126 of dilute gas provider 140 to dilute unreacted silane gas to below its auto-ignition threshold, see ¶¶[0025]-[0028]) injected directly into the exhaust line (exhaust line 132) by the subfab component (2nd mass flow meter 126 of dilute gas provider 140) in response to a change in the flow rate (flowrate change of silane gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by 1st mass flow meter 126, see ¶¶[0025]-[0028]).
FIGs. 1 & 2; Abstract, & ¶¶[0001]-[0052].
Each of the limitations:

"configured to change a flow rate of the inert gas injected directly into the exhaust line by the subfab component in response to a change in the flow rate" associated with associated with the controller (control unit 145 of dilute gas provider 140),
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the controller (control unit 145 of dilute gas provider 140) of Kim'249 determines a change in the flow rate of gas (flowrate of silane gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by 1st mass flow meter 126, see ¶¶[0025]-[0028]) flowing into the processing chamber (reaction chamber 110 associated with substrate processing apparatus 100); and
the controller (control unit 145 of dilute gas provider 140) of Kim'249 changes the flow rate of the inert gas (set nitrogen {N2} gas flowrate of nitrogen {N2} gas by way of 2nd mass flow meter 126 of dilute gas provider 140 to dilute unreacted silane gas to below its auto-ignition threshold, see ¶¶[0025]-[0028]) injected directly into the exhaust line by the subfab component in response to the change in the flow rate,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Kim'249 since Kim'249 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Kim'249.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claims 3, 4, 5, & 6, Kim'249 discloses:
(a)	the change in the flow rate of the gas (silane gas flowing from process gas reservoir 124 by way of 1st mass flow meter 126, see ¶¶[0025]-[0028]) being a decrease in the flow rate of the gas (silane gas flowing from process gas reservoir 124 by way of 1st mass flow meter 126, see ¶¶[0025]-[0028]);
(b)	the flow rate of the inert gas (set nitrogen {N2} gas flowrate of nitrogen {N2} gas by way of 2nd mass flow meter 126 of dilute gas provider 140 to dilute unreacted silane gas to below its auto-ignition threshold, see ¶¶[0025]-[0028]) being decreased;
(c)	the change in flow rate of inert gas (set nitrogen {N2} gas flowrate of nitrogen {N2} gas by way of 2nd mass flow meter 126 of dilute gas provider 140 to dilute unreacted silane gas to below its auto-ignition threshold, see ¶¶[0025]-[0028]) being in proportion to the change in the flow rate of the gas (flowrate of silane gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by 1st mass flow meter 126, see ¶¶[0025]-[0028]) flowing into the processing chamber; and
(d)	a proportionality of the flow rate of the inert gas to the flow rate of the gas flowing into the processing chamber being dynamically adjusted.
FIGs. 1 & 2; Abstract, & ¶¶[0001]-[0052].
Each of the limitations:
"configured to decrease the gas flowing into the processing chamber" associated with the apparatus;
"configured to decrease the flow rate of the inert gas" associated with the controller;
"configured to change the flow rate of inert gas in proportion to the change in the flow rate of the gas flowing into the processing chamber" associated with the 
"configured to dynamically adjusted the proportionality of the flow rate of the inert gas to the flow rate of the gas flowing into the processing chamber" associated with associated with the controller,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the apparatus (dilute gas provider 140 & control unit 150, each associated with substrate processing apparatus 100) of Kim'249 decreases the gas (flowrate of silane gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by 1st mass flow meter 126, see ¶¶[0025]-[0028]) flowing into the processing chamber;
the controller (control unit 145 of dilute gas provider 140) of Kim'249 decreases the flow rate of the inert gas (set nitrogen {N2} gas flowrate of nitrogen {N2} gas by way of 2nd mass flow meter 126 of dilute gas provider 140 to dilute unreacted silane gas to below its auto-ignition threshold, see ¶¶[0025]-[0028]);
the controller (control unit 145 of dilute gas provider 140) of Kim'249 changes the flow rate of inert gas (set nitrogen {N2} gas flowrate of nitrogen {N2} gas by way of 2nd mass flow meter 126 of dilute gas provider 140 to dilute unreacted silane gas to below its auto-ignition threshold, see ¶¶[0025]-[0028]) in proportion to the change in the flow rate of the gas (flowrate of silane gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by 1st mass flow meter 126, see ¶¶[0025]-[0028]) flowing into the processing chamber; and
the controller (control unit 145 of dilute gas provider 140) of Kim'249 dynamically adjusts the proportionality of the flow rate of the inert gas (set nitrogen {N2} gas flowrate 2} gas by way of 2nd mass flow meter 126 of dilute gas provider 140 to dilute unreacted silane gas to below its auto-ignition threshold, see ¶¶[0025]-[0028]) to the flow rate of the gas flowing into the processing chamber,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Kim'249 since Kim'249 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Kim'249.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 7, Kim'249 discloses:
the gas being a silane based gas (e.g., silane gas from process gas reservoir 124).
FIGs. 1 & 2; Abstract, & ¶¶[0001]-[0052].
Regarding claim 8, Kim'249 discloses:
the inert gas being nitrogen gas (nitrogen {N2} gas).
FIGs. 1 & 2; Abstract, & ¶¶[0001]-[0052].
Regarding claim 10, Kim'249 discloses  an apparatus (dilute gas provider 140 & control unit 150, each associated with substrate processing apparatus 100) for controlling a processing system (e.g., substrate processing apparatus 100), comprising:
a controller (control unit 145 of dilute gas provider 140) configured to:
receive a metric indicative of a first flow rate (e.g., from 1st mass flow meter 126) of a first gas flowing (flowrate of silane gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by 1st mass flow meter 126, see ¶¶[0025]-[0028]) into a processing chamber (reaction chamber 110 associated 

    PNG
    media_image1.png
    1696
    2213
    media_image1.png
    Greyscale

FIG. 2 of Kim'249
apparatus 100) and a second flow rate (flowrate of hydrogens {H2} gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by another mass flow meter 126, see ¶¶[0025]-[0028]) of a second gas (hydrogens {H2} gas from another process gas reservoir 124) flowing into the processing chamber (reaction chamber 110 associated with substrate processing apparatus 100); and

    PNG
    media_image2.png
    1384
    1700
    media_image2.png
    Greyscale

FIG. 1 of Kim'249 (Machine Translated)
2} gas flowrate of nitrogen {N2} gas by way of 2nd mass flow meter 126 of dilute gas provider 140 to dilute unreacted silane gas to below its auto-ignition threshold, see ¶¶[0025]-[0028]) directly into an exhaust line (exhaust line 132) at a location between processing chamber (reaction chamber 110 associated with substrate processing apparatus 100) and an abatement system (gas scrubber 150) downstream of the processing chamber (reaction chamber 110 associated with substrate processing apparatus 100).
FIGs. 1 & 2; Abstract, & ¶¶[0001]-[0052].
Each of the limitations:
"configured to receive a metric indicative of a first flow rate (of a first gas flowing into a processing chamber) and a second flow rate (of a second gas flowing into the processing chamber)" associated with the controller; and
"configured to, in response to the received metric, send a signal to the subfab component to inject an inert gas directly into the exhaust line at a location between the processing chamber and an abatement system downstream of the processing chamber" associated with associated with the controller,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the controller of Kim'249, in addition to being capable of, receives a metric indicative of the first flow rate (flowrate of silane gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by 1st mass flow meter 126, see ¶¶[0025]-[0028]) and a second flow rate (flowrate of hydrogens {H2} gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by 
the controller of Kim'249, in addition to being capable of, changes the flow rate of the inert gas (set nitrogen {N2} gas flowrate of nitrogen {N2} gas by way of 2nd mass flow meter 126 of dilute gas provider 140 to dilute unreacted silane gas to below its auto-ignition threshold, see ¶¶[0025]-[0028]) injected directly into the exhaust line by the subfab component (set nitrogen {N2} gas flowrate of nitrogen {N2} gas by way of 2nd mass flow meter 126 of dilute gas provider 140 to dilute unreacted silane gas to below its auto-ignition threshold, see ¶¶[0025]-[0028]) in response to the change in the flow rate,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Kim'249 since Kim'249 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Kim'249.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claims 11-16, Kim'249 discloses:
(a)	the metric indicating a combination of the first flow rate (flowrate of silane gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by 1st mass flow meter 126, see ¶¶[0025]-[0028]) and a second flow rate of a second gas (flowrate of hydrogens {H2} gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by another mass flow meter 126, see ¶¶[0025]-[0028]); and
(b)	the combination of the first flow rate (flowrate of silane gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by 1st mass flow 2} gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by another mass flow meter 126, see ¶¶[0025]-[0028])  being a linear combination;
(c)	the combination of the first flow rate (flowrate of silane gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by 1st mass flow meter 126, see ¶¶[0025]-[0028]) and the second flow rate (flowrate of hydrogens {H2} gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by another mass flow meter 126, see ¶¶[0025]-[0028]) being a non-linear combination;
(d)	determine a change in the first flow rate (flowrate of silane gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by 1st mass flow meter 126, see ¶¶[0025]-[0028]) of the first gas and/or the second flow rate (flowrate of hydrogens {H2} gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by another mass flow meter 126, see ¶¶[0025]-[0028]) of the second gas flowing into the processing chamber; and
change a flow rate of the inert gas (set nitrogen {N2} gas flowrate of nitrogen {N2} gas by way of 2nd mass flow meter 126 of dilute gas provider 140 to dilute unreacted silane gas to below its auto-ignition threshold, see ¶¶[0025]-[0028]) injected directly into the exhaust line by the subfab component (set nitrogen {N2} gas flowrate of nitrogen {N2} gas by way of 2nd mass flow meter 126 of dilute gas provider 140 to dilute unreacted silane gas to below its auto-ignition threshold, see ¶¶[0025]-[0028]) in response to a change in the flow rate, and
change in the first flow rate of the first gas (flowrate of silane gas from process 2} gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by another mass flow meter 126, see ¶¶[0025]-[0028]) of the second gas flowing into the processing chamber; and
change a flow rate of the inert gas (set nitrogen {N2} gas flowrate of nitrogen {N2} gas by way of 2nd mass flow meter 126 of dilute gas provider 140 to dilute unreacted silane gas to below its auto-ignition threshold, see ¶¶[0025]-[0028]) injected directly into the exhaust line by the subfab component (set nitrogen {N2} gas flowrate of nitrogen {N2} gas by way of 2nd mass flow meter 126 of dilute gas provider 140 to dilute unreacted silane gas to below its auto-ignition threshold, see ¶¶[0025]-[0028]) in response to a change in the flow rate.
and
(f)	determine a change in the first flow rate of the first gas and/or the second flow rate (flowrate of hydrogens {H2} gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by another mass flow meter 126, see ¶¶[0025]-[0028]) of the second gas flowing into the processing chamber; and change a flow rate of the inert gas (set nitrogen {N2} gas flowrate of nitrogen {N2} gas by way of 2nd mass flow meter 126 of dilute gas provider 140 to dilute unreacted silane gas to below its auto-ignition threshold, see ¶¶[0025]-[0028]) injected directly into the exhaust line by the subfab component (set nitrogen {N2} gas flowrate of nitrogen {N2} gas by way of 2nd mass flow meter 126 of dilute gas provider 140 to dilute unreacted silane gas to below its auto-ignition threshold, see ¶¶[0025]-[0028]) in response to a change in the flow rate.

Each of the limitations:
"indicating a combination of the first flow rate and the second flow rate" associated with the metric;
"a linear combination" associated with the combination of the first flow rate and the second flow;
"a non-linear combination" associated with the combination of the first flow rate and the second flow rate;
"configured to determine a change in the first flow rate of the first gas and/or the second flow rate of the second gas flowing into the processing chamber, associated with the controller, and
"configured to change in the first flow rate of the first gas and/or the second flow rate of the second gas flowing into the processing chamber, associated with the controller; and
"configured to change the flow rate of inert gas in proportion to the change in the first flow rate of the first gas and/or the second flow rate of the second gas flowing into the processing chamber, associated with the controller,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the metric of Kim'249 indicates the combination of the first flow rate (flowrate of silane gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by 1st mass flow meter 126, see ¶¶[0025]-[0028]) and the second flow rate;
the combination of the first flow rate and the other flow of Kim'249 is a linear 2} gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by another mass flow meter 126, see ¶¶[0025]-[0028]);
the combination of the first flow rate (flowrate of silane gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by 1st mass flow meter 126, see ¶¶[0025]-[0028]) and the second flow (flowrate of hydrogens {H2} gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by another mass flow meter 126, see ¶¶[0025]-[0028]) of Kim'249, in addition to being capable of, is a non-linear combination of the first flow rate and the second flow (flowrate of hydrogens {H2} gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by another mass flow meter 126, see ¶¶[0025]-[0028]);
the controller of Kim'249, in addition to being capable of, 
determines the change in the first flow rate (flowrate of silane gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by 1st mass flow meter 126, see ¶¶[0025]-[0028]) of the first gas and/or the second flow rate (flowrate of hydrogens {H2} gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by another mass flow meter 126, see ¶¶[0025]-[0028]) of the second gas flowing into the processing chamber, and
changes the flow rate of the inert gas (set nitrogen {N2} gas flowrate of nitrogen {N2} gas by way of 2nd mass flow meter 126 of dilute gas 2} gas flowrate of nitrogen {N2} gas by way of 2nd mass flow meter 126 of dilute gas provider 140 to dilute unreacted silane gas to below its auto-ignition threshold, see ¶¶[0025]-[0028]) in response to a change in the flow rate; and
the controller of Kim'249, in addition to being capable of, a proportionality of the flow rate of the (set nitrogen {N2} gas flowrate of nitrogen {N2} gas by way of 2nd mass flow meter 126 of dilute gas provider 140 to dilute unreacted silane gas to below its auto-ignition threshold, see ¶¶[0025]-[0028]) gas to the first flow rate of the first gas and/or the second flow rate (flowrate of hydrogens {H2} gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by another mass flow meter 126, see ¶¶[0025]-[0028]) of the second gas flowing into the processing chamber is dynamically adjusted,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Kim'249 since Kim'249 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Kim'249.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 & 17 are rejected under AIA  35 USC § 103 as being unpatentable over KR 20070036249 A (Kim'249) in view of US 20100008838 A1 (Fox'838).
Regarding claims 9 & 17, Kim'249 does not expressly disclose:
the subfab component being a pump.
Regarding claims 9 & 17, Fox'838 discloses:
a subfab component being a pump.
FIG. 6; ¶[0040]; & ¶[0050].
Substitution of the subfab component of Kim'249 with the pump as disclosed by Fox'838, as an implementation of a predictable variation of equivalents, is obvious.  In re Fout, 675 F.2d 297, 301 (CCPA 1982); see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2143 (B).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was substitute the subfab component of Kim'249 with the pump as disclosed by Fox'838.
Response to Arguments
Applicant's arguments accompanying Applicant's reply dated 08 October 2021 with respect to claims 1-17 have been fully considered but they are not persuasive.
Contrary to Applicant's allegations, Kim'249 discloses an apparatus (dilute gas provider 140 & control unit 150, each associated with substrate processing apparatus 100) for controlling a processing system (substrate processing apparatus 100), comprising:
a controller (control unit 145 of dilute gas provider 140, see ¶¶[0025]-[0028]) configured to:
receive a metric indicative (flowrate of silane gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by 1st mass flow meter 126, see ¶¶[0025]-[0028]) of a flow rate of a gas (e.g., silane gas from process gas reservoir 124) flowing into a processing chamber (reaction chamber 110 associated with substrate processing apparatus 100); and
in response to the received metric (flowrate of silane gas from process gas reservoir 124 to substrate processing apparatus 100 regulated by 1st mass flow meter 126, see ¶¶[0025]-[0028]), send a signal to a subfab component (set nitrogen {N2} gas flowrate of
by way of 2nd mass flow meter 126 of dilute gas provider 140 to dilute unreacted silane gas to below its auto-ignition threshold, see ¶¶[0025]-[0028]) to inject an inert gas (nitrogen {N2} gas) directly into an exhaust line (exhaust line 132) at a location between the processing chamber (reaction chamber 110 associated with substrate processing
apparatus 100) and an abatement system (gas scrubber 150) downstream of the processing chamber (reaction chamber 110 associated with substrate processing apparatus 100).


    PNG
    media_image1.png
    1696
    2213
    media_image1.png
    Greyscale

FIG. 2 of Kim'249
To that end, Applicant's arguments fail to comply with 37 CFR § 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In addition, Applicant's arguments fail to comply with 37 CFR § 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.

    PNG
    media_image2.png
    1384
    1700
    media_image2.png
    Greyscale

FIG. 1 of Kim'249 (Machine Translated)
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716